[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PLAINTIFF'S OBJECTION TO REQUEST TO REVISE FILED DEFENDANTS JAMES SHEARIN, TIMOTHY BISHOP AND PULLMAN  COMLEY, LLC
CT Page 12956
The court issues the following rulings on the plaintiff's objections to the defendants' request to revise filed on June 27, 2001 (the request to revise is document #105 and the objection is document #118).
The plaintiff's objections to the following numbered requests to revise are sustained: 5, 7 (except that the plaintiff shall revise the allegations to correct sentence construction or grammatical errors, if any, so that the claim is clear and unambiguous), 10, 12, and 13.
The plaintiff's objections to the following numbered requests to revise are overruled and the plaintiff shall file a substitute pleading in compliance with this ruling within 15 days: 1 (but only to the extent that the plaintiff shall specify when such court order was obtained), 2 (but only to the extent that the plaintiff shall specify when such false statements were made), 3, 4, 6, 8, 9, and 11.
So ordered the 12th day of September 2001.
STEVENS, J.